         Case 2:19-bk-24804-VZ Doc 789 Filed 05/23/20 Entered 05/23/20 21:23:38                                               Desc
                             Imaged Certificate of Notice Page 1 of 16
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-24804-VZ
Yueting Jia                                                                                                Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-2                  User: admin                        Page 1 of 3                          Date Rcvd: May 21, 2020
                                      Form ID: pdf042                    Total Noticed: 7


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 23, 2020.
db             +Yueting Jia,   91 Marguerite Drive,    Rancho Palos Verdes, CA 90275-4476
aty            +James E O’Neill,    Pachulski Stang Ziehl & Jones LLP,    919 North Market Street, 17th Floor,
                 Wilmington, DE 19801-3034
aty             James E. O’Neill,    Pachulski Stang Ziehl & Jones LLP,    919 North Market Street, 17th Floor,
                 PO Box 8705,    Wilmington, DE 19899-8705
aty            +Jeffrey W. Dulberg,    Pachulski Stang Ziehl & Jones LLp,    10100 Santa Monica Boulevard,
                 13th Floor,   Los Angeles, CA 90067-4003
aty             Richard M. Pachulski,    Pachulski Stang Ziehl & Jones LLP,
                 10100 Santa Monical Blvd. 13 th Floor,    919 N. Market Street, 17th floor,
                 Los Angeles, CA 90067
aty            +Scott D. Cousins,    Bayard, P.A.,   600 North King Street,    Suite 400,
                 Wilmington, DE 19801-3779
aty            +Suzzanne Uhland,    610 Newport Center Dr 17th Flr,    Newport Beach, CA 92660-6419

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
aty*             +Scott D. Cousins,   Bayard, P.A.,   600 North King Street,                     Suite 400,
                   Wilmington, DE 19801-3779
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 23, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 21, 2020 at the address(es) listed below:
              Ben H Logan    on behalf of Debtor Yueting Jia blogan@omm.com
              Benjamin Taylor     on behalf of Plaintiff Hong Liu btaylor@taylorlawfirmpc.com
              Christopher E Prince    on behalf of Creditor    Tao Yun Capital Co. Ltd. aka TWC Group Co. Ltd
               cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
              Christopher E Prince    on behalf of Creditor    Shenzhen Jincheng Commercial Factoring Co., Ltd
               cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
              Christopher E Prince    on behalf of Creditor    Shanghai Lan Cai Asset Management Co, Ltd.
               cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
              Christopher E Prince    on behalf of Creditor    Beijing Lan Capital Investments aka Blue Giant
               cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
              Claire K Wu    on behalf of Interested Party    Courtesy NEF ckwu@sulmeyerlaw.com,
               mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
              Dare Law    on behalf of U.S. Trustee     United States Trustee (LA) dare.law@usdoj.gov
              David B Zolkin    on behalf of Creditor    Swift Talent Investments, Ltd. dzolkin@ztlegal.com,
               maraki@ztlegal.com,sfritz@ztlegal.com
              David W. Meadows    on behalf of Interested Party    Courtesy NEF david@davidwmeadowslaw.com
              Diana M Perez    on behalf of Debtor Yueting Jia , diana-perez-7352@ecf.pacerpro.com
              Emily Young     on behalf of Other Professional    Epiq Corporate Restructuring, LLC
               pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
              Felix T Woo    on behalf of Creditor    Jinan Rui Si Le Enterprise Management Consulting
               Partnership fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
              Felix T Woo    on behalf of Creditor    Deqing Kaijiao Investment Partnership Enterprise (Limited
               Liability) fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
              Felix T Woo    on behalf of Creditor    Shanghai Bochu Assets Management Center (Limited Liability)
               fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
              Jared T. Green    on behalf of Creditor    Han’s San Jose Hospitality LLC , spappa@svglaw.com
              Jeffrey W Dulberg    on behalf of Debtor Yueting Jia jdulberg@pszjlaw.com
              Jerrold L Bregman    on behalf of Creditor Liuhuan Shan ecf@bg.law, jbregman@bg.law
       Case 2:19-bk-24804-VZ Doc 789 Filed 05/23/20 Entered 05/23/20 21:23:38                        Desc
                           Imaged Certificate of Notice Page 2 of 16


District/off: 0973-2          User: admin                  Page 2 of 3                  Date Rcvd: May 21, 2020
                              Form ID: pdf042              Total Noticed: 7


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              John A Moe, II    on behalf of Creditor    Shanghai Qichengyueming Investment Partnership
               Enterprise (Limited Partnership) john.moe@dentons.com, glenda.spratt@dentons.com
              Kelly L Morrison    on behalf of U.S. Trustee    United States Trustee (LA)
               kelly.l.morrison@usdoj.gov
              Kelly L Morrison    on behalf of U.S. Trustee    U.S. Trustee kelly.l.morrison@usdoj.gov
              Kevin Meek     on behalf of Creditor    Chongqing LeTV Commercial Factoring Co., Ltd.
               kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
              Kevin Meek     on behalf of Creditor    Tianjin Jiarui Huixin Corporate Management Co., Ltd.
               kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
              Lei Lei Wang Ekvall    on behalf of Debtor Yueting Jia lekvall@swelawfirm.com,
               lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
              Lei Lei Wang Ekvall    on behalf of Defendant Yueting Jia lekvall@swelawfirm.com,
               lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
              Malhar S Pagay    on behalf of Debtor Yueting Jia mpagay@pszjlaw.com, bdassa@pszjlaw.com
              Matthew J Olson    on behalf of Creditor    Chongqing Strategic Emerging Industry Leeco Cloud
               Special Equity Investment Fund Partnership olson.matthew@dorsey.com, stell.laura@dorsey.com
              Mette H Kurth    on behalf of Creditor    Zhejiang Zhongtai Chuangzhan Enterprise Management Co.,
               Ltd. mkurth@foxrothschild.com, mette-kurth-7580@ecf.pacerpro.com
              Randye B Soref    on behalf of Creditor Committee    OFFICIAL COMMITTEE OF UNSECURED CREDITORS
               rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
              Richard H Golubow    on behalf of Creditor    Shanghai Leyu Chuangye Investment Management Center
               LP rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Shenzhen Letv Xingen M&A Fund Invest Mgt
               rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Jiangyin Hailan Investment Holding Co., Ltd.
               rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Marvel Best Technology Limited
               rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    China Minsheng Trust Co. Ltd. rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Honghu Da rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Quanzhou Dings Investment Management Co., Ltd.
               rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Oriental Light Consulting Limited
               rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Sanpower (Hong Kong) Company Limited
               rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Weihua Qiu rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Shanghai Pinebloom Investment Mgt Co., Ltd
               rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Robbin L. Itkin    on behalf of Creditor    Shanghai Haiyue Investment Management Co., Ltd
               robbin.itkin@dlapiper.com, cheryleigh.bullock@dlapiper.com;robbin-itkin-6765@ecf.pacerpro.com
              Robert S Marticello    on behalf of Defendant Yueting Jia Rmarticello@swelawfirm.com,
               gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
              Ryan A Witthans    on behalf of Creditor    Han’s San Jose Hospitality LLC rwitthans@fhlawllp.com
              Stephen D Finestone    on behalf of Creditor    Han’s San Jose Hospitality LLC
               sfinestone@fhlawllp.com
              Tanya Behnam     on behalf of Creditor Committee    OFFICIAL COMMITTEE OF UNSECURED CREDITORS
               tbehnam@polsinelli.com, tanyabehnam@gmail.com
              United States Trustee (LA)    ustpregion16.la.ecf@usdoj.gov
              Victor A Sahn    on behalf of Creditor    Jinhua Zumo Network Technology Co Ltd
               vsahn@sulmeyerlaw.com,
               pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerla
               w.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
              Victor A Sahn    on behalf of Creditor    Ningbo Hangzhou Bay New Area Leran Investment Management
               Partnership (Limited Partnership) vsahn@sulmeyerlaw.com,
               pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerla
               w.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
              Victor A Sahn    on behalf of Creditor    Chian Soft Growing Investment (WUXI) Partnership
               vsahn@sulmeyerlaw.com,
               pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerla
               w.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
              Victor A Sahn    on behalf of Creditor    China Consumer Capital Fund II, L.P.
               vsahn@sulmeyerlaw.com,
               pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerla
               w.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
       Case 2:19-bk-24804-VZ Doc 789 Filed 05/23/20 Entered 05/23/20 21:23:38                      Desc
                           Imaged Certificate of Notice Page 3 of 16


District/off: 0973-2          User: admin                 Page 3 of 3                  Date Rcvd: May 21, 2020
                              Form ID: pdf042             Total Noticed: 7


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Victor A Sahn   on behalf of Creditor Zhijian Dong vsahn@sulmeyerlaw.com,
               pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerla
               w.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
              Victor A Sahn   on behalf of Creditor   Jiaxing Haiwen Investment Partnership
               vsahn@sulmeyerlaw.com,
               pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerla
               w.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
              Victor A Sahn   on behalf of Creditor   Weidong Zhu vsahn@sulmeyerlaw.com,
               pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerla
               w.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
                                                                                            TOTAL: 53
 Case 2:19-bk-24804-VZ Doc 789 Filed 05/23/20 Entered 05/23/20 21:23:38                               Desc
                     Imaged Certificate of Notice Page 4 of 16


1
2
                                                                           FILED & ENTERED
3
4                                                                                 MAY 21 2020
5
                                                                             CLERK U.S. BANKRUPTCY COURT
                                                                             Central District of California
6                                                                            BY carranza DEPUTY CLERK


7
8
                               UNITED STATES BANKRUPTCY COURT
9
                CENTRAL DISTRICT OF CALIFORNIA ± LOS ANGELES DIVISION
10
11   In re:                                            Case No.: 2:19-bk-24804-VZ

12   Yueting Jia                                       CHAPTER 11
13                                                     FINDINGS OF FACT AND CONCLUSIONS
                                                       OF LAW REGARDING MOTION TO
14                                                     &21),50'(%725¶63rd AMENDED PLAN
15                                                     OF REORGANIZATION
                                       Debtor(s).
16                                                     Date: May 21, 2020
                                                       Time: 9:30 a.m.
17                                                     Ctrm: 1368, Roybal Federal Building
                                                             255 E. Temple Street
18                                                           Los Angeles, CA 90012
19
20                                I.       DOCUMENTS AND APPEARANCES
21            On May 21, 2020, a hearing was held on a motion for order confirming 3rd Amended Plan
22   of UHRUJDQL]DWLRQ ³0RWLRQ´GRFNHWHQWU\ #657DQG³rd Amended Plan, or Plan´GRFNHWHQWU\
23   #464) filed by YueWLQJ-LD ³'HEWRU´ . Appearances are noted on the record.
24            Prior to the Motion being filed, an order was entered granting a motion to approve
25   adequacy of a 4th Amended Disclosure SWDWHPHQW ³4th Amended Disclosure Statement´, docket
26   entry #465DQG³'LVFORVXUH6WDWHPHQW2UGHU´GRFNHWHQWU\485). Subsequently, the debtor
27   timely filed: (1) A QRWLFHRIKHDULQJRQWKH0RWLRQ ³1RWLFHRI+HDULQJ´GRFNHWHQWU\494), (2)
28   a declaration establishing translation into Mandarin of the 4th Amended Disclosure Statement, 3rd




                                                     -1-
Case 2:19-bk-24804-VZ Doc 789 Filed 05/23/20 Entered 05/23/20 21:23:38                                  Desc
                    Imaged Certificate of Notice Page 5 of 16


  Amended Plan, and documents attached to the Disclosure Statement (docket entry #495); and (3)
  Proof of service of several documents (docket entry #496): 4th Amended Disclosure Statement,
  3rd Amended Plan, Disclosure Statement Order, Ballot & Solicitation Package, Notice of Voting
  Status, Notice of Hearing, and a letter from the debtor to unsecured creditors.
          The Debtor timely filed several documents in support of the Motion: (1) Declaration of
  Yueting Jia (docket entry #658); (2) Declaration of Mattias Aydt (docket entry #659); (3)
  Declaration of Jiawei Wang (docket entry #660); (4) Declaration of Charles Hsieh (docket entry
  #661); (5) Declaration of Robert Moon (docket entry #662); (6) Notice of Plan Supplement
  (docket entry #678); (7) Declaration of Stephanie Kjontvedt (docket entry #711 ); and (8)
  Declaration of Malhar Pagay (docket entry #712).
          Five parties timely filed and served objections to confirmation of the 3rd Amended Plan,

  along with supporting declarations; namely: (1) Han¶s San Jose Hospitality LLC (³+DQ¶V´

  docket entry #714); (2) Zhejiang Zhongtai Chuangzhan Enterprise Management Co., Ltd

  (³==C´docket entries #716, 718); (3) Liuhuan Shan (docket entry #719)1; (4) Shanghai Lan Cai

  Asset Management Co., Ltd. (³6/&´docket entries #720, 721, 723)2; and (5) the United States

  trustee (³867´docket entry #735)3.

          A reply (docket entry #756) and supporting declarations were timely filed by the Debtor:

  (1) Declaration of Yueting Jia (docket entry #757); (2) Declaration of Richard Pachulski (docket

  entry #758); (3) Declaration of Adrian Francis (docket entry #759); and (4) Declaration of Terry

  Treemarcki (docket entry #760). Evidentiary objections were timely filed by the Debtor: (1)

  Objections to Declaration of Timothy de Swardt (docket entry #761); and (2) Objections to

  Declaration of Dongdong Pan (docket entry #762).

          A reply and a supporting declaration of William B. Waldie were timely filed by the

  Official Committee RI8QVHFXUHG&UHGLWRUV ³&RPPLWWHH´GRFNHWHQWULHV763, 764).

  1 On May 20, 2020, Liuhuan Shan filed a notice of withdrawal of this Objection (docket entry #778).
  2 At the hearing, SLC indicated it is no longer pursuing its opposition.
  3 At the hearing, the United States trustee indicated it was no longer pursuing its opposition.
Case 2:19-bk-24804-VZ Doc 789 Filed 05/23/20 Entered 05/23/20 21:23:38                          Desc
                    Imaged Certificate of Notice Page 6 of 16


         Subsequent to the court posting a tentative ruling regarding certain disputed matters, the

  Debtor filed two documents: (1) Declaration of Richard Pachulski (docket entry #777); and (2)

  Notice of Filing of Non-$GYHUVH0RGLILFDWLRQVWR'HEWRU¶V7KLUG$PHQGHG3ODQRI

  5HRUJDQL]DWLRQ ³3ODQ0RGLILFDWLRQV´GRFNHWHQWU\780).

                      II.     FINDINGS OF FACT AND CONCLUSIONS OF LAW
         To grant a motion to confirm a chapter 11 plan of reorganization, the court must find that

  the procedural requirements in the FRBP and LBR for notice and service and the substantive

  requirements of 11 U.S.C. § 1129(a) are met. Having reviewed all arguments made in writing

  and orally at this hearing, and all admissible evidence submitted in many declarations made

  under penalty of perjury, I make the following findings of fact and conclusions of law.

     A. Notice and Service: I find and conclude that all procedural requirements are met for

  notice and service of the disclosure statement, the plan, the voting provisions, the ballot

  solicitation materials, and this hearing.

     B. Evidentiary Objections:

         1)      Declaration of Timothy de Swardt ± All evidentiary objections to this declaration

  are sustained because the declarant did not establish adequate foundation to determine that

  declarant is qualified to provide expert testimony.

         2)      Declaration of Dongdong Pan ± Evidentiary objections to this declaration are

  sustained regarding paragraphs 6, 7 and 9 (parts 2 and 3 only). Evidentiary objections are

  overruled regarding paragraphs 8, 9 (part 1), 10 and 14.

     C. Inapplicable Provisions: I find and conclude that the following provisions of section

  1129(a) are inapplicable to a chapter 11 case filed by an individual: §§ 1129(a)(5), 1129(a)(6) &

  1129(a)(13).
Case 2:19-bk-24804-VZ Doc 789 Filed 05/23/20 Entered 05/23/20 21:23:38                              Desc
                    Imaged Certificate of Notice Page 7 of 16


      D. Undisputed Provisions: I find and conclude that the following provisions of section

  1129(a) are met because the plan proponent submitted evidence to satisfy its burden of going

  forward beyond a preponderance of evidence, and/or no party has submitted written arguments

  or evidence in opposition: §§ 1129(a)(2), 1129(a)(8), 1129(a)(9), 1129(a)(12), 1129(a)(14), and

  1129(a)(16.

          Specifically, admissible evidence in the form of multiple declarations establishes that:

                 1) The plan has been accepted by all classes;

                 2) There will be sufficient cash on the Effective Date to pay administrative and

                    priority claims in full on the date those claims have been or will be allowed by

                    court order, including prefunding of Exit Financing and required contribution by

                    the Debtor of $100,000 toward professional fees; and

                 3) The plan provides for payment of statutory fees and domestic support obligations.

      E. Disputed Provisions: The United States trustee and four claimants filed oppositions in

  which they requested that the court not confirm the plan, asserting that one or more requirements

  of section 1129(a) have not been met. I make the following findings of fact and conclusions of

  law in respect to each in the sequence in which they are found in section 1129(a):

          1)        Section 1129(a)(1) provides that the plan must comply with applicable provisions

  of Title 11.

                    a) One such provision is 11 U.S.C. § 1123(a)4), which provides that the plan must

  provide the same treatment for each claim or interest of a particular class unless the holder of a

  particular claim or interest agrees to a less-favorable treatment. Class #3 includes holders of

  claims secured by property located in the Peoples Republic of China (³PRC´). SLC asserts that

  holders of claims included in Class #3 are not treated the same, alleging that the debtor has not

  disclosed the status, process, outcome or implications of litigation in the PRC involving these
Case 2:19-bk-24804-VZ Doc 789 Filed 05/23/20 Entered 05/23/20 21:23:38                            Desc
                    Imaged Certificate of Notice Page 8 of 16


  claims and, therefore, has not met his burden to demonstrate that creditors within Class #3 will

  be treated the same. SLC did not submit admissible evidence as to this issue and to counter the

  evidence submitted by the debtor to support the motion to confirm the plan. In particular, Plan

  Article 4.3 provides that holders of claims in Class #3 may seek to recover assets in the PRC and,

  if those assets do not satisfy any particular claim, that claimant may seek recovery as an

  unsecured claimant under the Creditor Trust with holders of other Class 4 Debt Claims.

  Therefore, I find and conclude that the requirements of 11 U.S.C. § 1123(a)(4) are met and the

  disputed treatment of holders of claims in Class #3 complies with Title 11.

                 b) Also, Han¶s argues that its claim should not be one of the Retained Actions

  under Plan Article 8.3 and 11 U.S.C. § 1123(b), on the basis that the Debtor does not have

  DXWKRULW\WRSURVHFXWHWKHFUHGLWRU¶VFODLPVDJDLQVWQRQ-debtor defendants named in the related

  complaint. The specific language of Article 8.3 is limited to the DHEWRU¶VULJKWVUHODWHGWR

  SURSHUW\RIWKHHVWDWHLQFOXGLQJIRUH[DPSOHWRVHWWOHWKHHVWDWH¶VULJKWVLQ5HWDLQHG$FWLRQV

  These limitations do not allow the Debtor to prosecute creditor claims against non-debtor

  defendants DQGGRQRWLQWHUIHUHZLWK+DQ¶VULJKWVWRSXUVXHFODLPVDJDLQVWQRQ-debtor defendants.

  In his Plan Modifications, the Debtor modified Article 8.3 and Schedule A (List of Retained

  Actions); these modifications also GRQRWDXWKRUL]HWKH'HEWRUWRSURVHFXWHWKHDFWLRQRI+DQ¶V

  against non-debtor defendants DQGGRQRWLQWHUIHUHZLWK+DQ¶VULJKWVWRSXUVXHFODLPVDJDLQVW

  non-debtor defendants. Therefore, I find and conclude that Article 8.3 complies with Title 11.

                 c) Similarly, Han¶s argues that it is inappropriate to (1) waive avoidance actions

  under the Plan and (2) under Plan Article 11.9, to limit the trustee of the Creditor Trust¶s ability

  to prosecute avoidance actions to a 180-day period, potentially in violation of 11 U.S.C. § 546.

  In his Plan Modifications, the Debtor eliminates language as to a 180-day period and adds new

  Article 13.25 which affirms that nothing in the Plan alters statutes of limitations in the
Case 2:19-bk-24804-VZ Doc 789 Filed 05/23/20 Entered 05/23/20 21:23:38                              Desc
                    Imaged Certificate of Notice Page 9 of 16


  Bankruptcy Code or other applicable law. Therefore, I find and conclude that Article 11.9

  complies with Title 11.

                      d) Additionally, Plan Article 6.6 provides for holders of Class #4 claims to release

  claims against Wei Gan, the DHEWRU¶VVSRXVH; the debtor requests that a proposed settlement with

  Wei Gan (that gives rise to these releases) is approved as part of an order confirming the Plan.

                               1. Releases and 11 U.S.C. § 542(e). ZZC, SLC and the UST opposed

  confirmation,4 arguing that (A) the Wei Gan releases fail to comply with 11 U.S.C. § 542(e) and

  applicable Ninth Circuit authority, and (B) the relevant plan provision act as an impermissible

  injunction and discharge of claims of a non-debtor. In his reply, the Debtor asserts that these

  releases are not intended to reach beyond community debt claims and has modified the Plan to

  clarify this. Having reviewed applicable legal authorities, the Plan Modifications, and arguments

  made in support of and in opposition to Plan Article 6.6, I find and conclude that the

  requirements of In re American Hardwoods, Inc., 885 F.2d 621 (9th Cir. 1989) are satisfied.

                               2. Settlement and FRBP 9019. In addition, these opponents argue that

  the proposed settlement between the estate and Wei Gan should not be approved. The proposed

  settlement is that Wei Gan reduces her claim from approximately $569,000,000 to $250,000,000,

  agrees to contribute $1,250,000 in cash to support the Creditor Trust, and obtains a release of

  community debt claims on which the Debtor receives a discharge. The implementation and

  sequence of the proposed settlement are:

                               A. By May 26, 2020, Wei Gan transfers $1,000,000 in cash to the

                               estate, to be held in trust and applied to the Creditor Trust;

                               B. $WWKDWSRLQW:HL*DQ¶VFODLPLVGHHPHGDOORZHGas an unsecured




  4   See above at footnotes 2 and 3.
Case 2:19-bk-24804-VZ Doc 789 Filed 05/23/20 Entered 05/23/20 21:23:38                             Desc
                    Imaged Certificate of Notice Page 10 of 16


                          claim in the amount of $250,000,000 to participate with other Class #4

                          claimants in distributions made under the Creditors Trust;

                          C.     By a specified later date, Wei Gan contributes an additional

                          $250,000 cash to the Creditor Trust; and

                          D.     At that point, Debt Claimants release any claim against Wei Gan

                          for community debts as indicated in section 11 U.S.C. § 524(a)(3) and

                          defined under California law.

  The Debtor argues that the proposed settlement meets the standard of FRBP 9019 and the 4-part

  test for settlement set forth in Martin v. Kane (In re A & C Properties), 784 F.2d 1377 (9th Cir.

  1986). That test requires me to consider these four factors:

                     1.   the probability of success in the litigation;

                     2. the difficulties, if any, to be encountered in the matter of collection;

                     3. the complexity of the litigation involved, and the expense, inconvenience

                          and delay necessarily attending it; and

                     4. the paramount interest of the creditors and a proper deference to their

                          reasonable views.

  In the Motion, the replies, and supporting declarations to both, the Debtor and the Committee

  argue that (A) these four factors are met, (b) all factors in favor and not in favor of the settlement

  were appropriately weighed, and (C) the Committee ± as opposed to the Debtor ± performed

  direct negotiations with Wei Gan to achieve this settlement. Admissible evidence was not

  submitted to contravene this testimony. Having reviewed the proposed settlement using the

  analysis of the factors set forth in In re A & C Properties, I find and conclude that the settlement

  complies with Title 11 and is in the best interest of the estate and creditors.
Case 2:19-bk-24804-VZ Doc 789 Filed 05/23/20 Entered 05/23/20 21:23:38                              Desc
                    Imaged Certificate of Notice Page 11 of 16


                 e) Finally with regard to section 1129(a)(1), Plan Article 11.3 provides for the

  Debtor to receive a discharge as of the Effective Date, which is a future date occurring after

  specified conditions are met. 11 U.S.C. § 1141(d)(5) provides the standard for an individual

  chapter 11 debtor to receive a discharge. Two parties object to Article 11.3, arguing that the

  proposed timing of discharge violates 11 U.S.C. § 1141(d)(5) because, as of the Effective Date,

  no payments will have been made on Class #4 claims. In his Plan Modifications, the Debtor

  modifies this discharge provision to indicate the date of discharge is the date indicated in the

  order confirming his Plan. Having reviewed the Plan provisions (including Plan Modifications),

  applicable legal authorities, written evidence and arguments in support of and in opposition to

  Article 11.3, and oral arguments made at the hearing, I find and concludes that it is appropriate to

  exercise my discretion under § 1141(d) by granting a discharge only after:

                     1. $KHDULQJLVKHOGRQDPRWLRQ ³'LVFKDUJH0RWLRQ´ ZLWKQRWLFHSHU/%5

                         9013-1; and

                     2. The Discharge Motion and supporting declaration(s) establish that:

                         A.      Preconditions to reaching an Effective Date have been satisfied as

                                 set forth in Plan Articles 10.1 and 10.2.

                         B.      All Trust Assets have been transferred to the Trust per the Creditor

                                 Trust Agreement; and

                         C.      Paragraphs (a), (b) and (c) of the Distribution Waterfall of the

                                 Creditor Trust Agreement have been satisfied.

         2)      Section 1129(a)(3) provides that a plan must be proposed in good faith and not

  by any means forbidden by law. Arguments by opponents of plan confirmation allege that the

  plan is not proposed in good faith primarily because: (1) the assets to be transferred to the

  Creditor Trust to satisfy Class #4 Debt Claims are dependent on the financing and operational
Case 2:19-bk-24804-VZ Doc 789 Filed 05/23/20 Entered 05/23/20 21:23:38                          Desc
                    Imaged Certificate of Notice Page 12 of 16


  success of Faraday Future Inc. ³)DUDGD\´ , a company that has neither produced nor sold a

  single automobile; and (2) the Debtor proposes to be granted a discharge before any payments on

  Class #4 claims has been made. Opponents have not cited relevant authority for the proposition

  that a plan cannot be proposed in good faith unless it guarantees high success of a plan; and, they

  have not submitted admissible evidence to contravene admissible evidence that supports a

  finding of good faith. More specifically, the Debtor and the Committee submitted ample

  admissible evidence with the Motion and with their replies to establish that the plan has been

  proposed in good faith. This admissible evidence establishes that the Debtor submitted himself,

  his assets and records, and his representations made in the 4th Amended Disclosure Statement

  and 3rd Amended Plan to extensive investigation by the Committee, by individual creditors, and

  E\'HEWRU¶VFRXUW-approved professionals. In addition, the act of including a plan provision that

  requests a particular timing of entry of discharge does not support a finding of lack of good faith.

  Therefore, I find and conclude that the good-faith requirement of section 1129(a)(3) has been

  met.

         3)      Section 1129(a)(4) provides that the plan must not unfairly discriminate. SLC

  argues that the plan discriminates unfairly because claims that originated in the PRC ± and are

  classified in Class #3 as China Secured Claims -- are treated differently based on the geography

  of where the claimant seeks to recover on its claim. Namely, that PRC claimants who were able

  WRIUHH]HWKHGHEWRU¶V assets in the PRC may receive better treatment than SLC, which pursued its

  recovery in the United States. As indicated in the DHEWRU¶VUHSO\the court approved a

  stipulation between the Debtor and SLC to treat 6/&¶VFODLPas unsecured and, therefore, the

  SLC claim is appropriately included in Class #4, the unsecured Debt Claims. Therefore, I find

  and conclude that the requirement of section 1129(a)(4) is met.
Case 2:19-bk-24804-VZ Doc 789 Filed 05/23/20 Entered 05/23/20 21:23:38                            Desc
                    Imaged Certificate of Notice Page 13 of 16


         4)      Section 1129(a)(7) provides that when a plan contains a class of impaired claims,

  as is the situation here for Class #4 Debt Claims, the plan must satisfy the best interest of

  creditors test; this means that the plan must establish that holders of impaired claims will not

  receive or retain less under that plan than holders would receive if a debtoU¶VHVWDWHwas

  liquidated under chapter 7. Under the Plan, holders of impaired claims are treated through

  distributions made under a Creditor Trust. Disclosure Statement Articles II.C.7 and VI, and

  Exhibit F to the 4th Amended Disclosure Statement, provide relevant Recovery Scenarios and a

  Liquidation Analysis. In addition, admissible evidence on the best interest of creditors test is

  submitted in declarations filed in support of the MotionLQFOXGLQJHYLGHQFHWKDWLIWKHGHEWRU¶V

  estate were to be liquidated under chapter 7, it would very likely result in the demise of Faraday

  or a significantly diminished ability of )DUDGD\¶Vownership interests to obtain further financing

  WKDWZRXOGOHDGWR)DUDGD\¶VVXFFHVV7KDWWHVWLPRQ\PHHWVWKHDHEWRU¶VEXUGHQRIJRLQJ

  forward and there is no admissible contravening evidence to this testimony. Evidence submitted

  by the Debtor in reply declarations further supports valuation of assets proposed in the Plan.

  Therefore, I find and conclude that the requirements of section 1129(a)(7) are met.

         5)      Section 1129(a)(10) provides that if a class of claims is impaired under the plan,

  at least one class of claims that is impaired under the plan has accepted the plan, determined

  without including an acceptance of the plan by an insider. 11 U.S.C. § 1126(c) sets forth the test

  for acceptance by a class, that at least two-thirds in amount, and more than half in number, have

  accepted the plan. There is no dispute that Class #4 claims are impaired. SLC asserts that at up

  to five Class 4 claimants are insiders. Admissible evidence indicates these five claimants voted

  to accept the plan. The Debtor submitted admissible evidence to demonstrate the standard of 11

  U.S.C. § 1126 is met, even after excluding these five votes. Without determining whether any of

  these five claimants are insiders, I find and conclude that section 1129(a)(10) is satisfied.
Case 2:19-bk-24804-VZ Doc 789 Filed 05/23/20 Entered 05/23/20 21:23:38                                            Desc
                    Imaged Certificate of Notice Page 14 of 16


           6) Section 1129(a)(11) provides that a plan must be feasible; more specifically, that

  confirmation of the plan is not likely to be followed by the liquidation, or the need for further

  financial reorganization, of the Debtor or any successor to the debtor under the plan, unless such

  liquidation or reorganization is proposed in the plan. To establish feasibility in the Ninth Circuit,

  ³DOODGHEWRUQHHGGHPRQVWUDWHLVWKDWWKHSODQµKDVDUHDVRQDEOHSUREDELOLW\RIVXFFHVV¶´Wells

  Fargo Bank, N.A. v. Loop 76, LLC (In re Loop 76, LLC), 465 B.R. 525, 544 (9th Cir. 2012)

  (quoting Acequia, Inc. v. Clinton (In re Acequia, Inc.), 787 F.2d 1352, 1364 (9th Cir.1986)).

  Under the Plan, the debtor must transfer specified assets to a Creditor Trust that will be solely

  administered by a separate trustee and under the supervision of a Creditor Trust Committee ±

  without control by the debtor. Those assets are specified in the 4th Amended Disclosure

  Statement, the 3rd Amended Plan, and the Creditor Trust Agreement; and, the Debtor submitted

  DGPLVVLEOHHYLGHQFHWRHVWDEOLVKWKHVHDVVHWVFRPSURPLVHRIWKHGHEWRU¶VDVVHWV

           Creditor Liuhuan Shan argues the 3rd Amended Plan is not feasible because: (1) its

  success relies on the future success of an over-leveraged company (Faraday) that has not sold a

  car, and (2) its success will be limited because Faraday cannot do business in the PRC until the

  debtor is no longer on the China Debtor List. While these arguments may be true, the opponent

  does not submit admissible to support its assertions of the impact of its arguments. Further,

  admissible evidence submitted by the debtor establish that the PODQ¶VDLPLVWRPD[LPXPLWV

  success through hoped-for additional financing and an IPO to support successful operations of

  Faraday, and to maximum the chance of the debtor being removed from the China Debtor List.5

           Additionally, creditor SLC argues that the plan is not feasible because the freezing

  orders that SLC obtained in the British Virgin Islands ³%9,´ regarding activities of related

  entities (FF Top and FF Peak) impair to varying degrees the ability of the Debtor to effect

  5 See above at footnote 1. In addition, at the hearing, counsel for the Debtor read aloud into the record an agreed-

  XSRQSURWRFROIRUUHVROYLQJWKHSRWHQWLDODOORZDQFHRI/LXKXDQ6KDQ¶VFODLPV
Case 2:19-bk-24804-VZ Doc 789 Filed 05/23/20 Entered 05/23/20 21:23:38                             Desc
                    Imaged Certificate of Notice Page 15 of 16


  transactions envisioned in the Plan. SLC submits a declaration of Timothy de Swardt to support

  its argument. As indicated earlier, all evidentiary objections to the declaration of Timothy de

  Swardt are sustained and remaining testimony does not establish that the BVI injunctions cannot

  be released or that the injunctions render the Plan infeasible6.

             Thus, I find and conclude that the feasibility requirement of section 1129(a)(11) is met.

             7)       Section 1129(a)(15) provides: In a case in which the debtor is an individual and

  in which the holder of an allowed unsecured claim objects to the confirmation of the plan²

                      (A) the value, as of the effective date of the plan, of the property

                      to be distributed under the plan on account of such claim is not

                      less than the amount of such claim; or

                      (B) the value of the property to be distributed under the plan is not

                      less than the projected disposable income of the debtor (as defined

                      in section 1325(b)(2)) to be received during the 5-year period beginning

                      on the date that the first payment is due under the plan, or during the

                      period for which the plan provides payments, whichever is longer.

  Section 1129(a)(15) applies because at least one holder of an allowed unsecured claim voted to

  reject the Plan. The Debtor argues for application of the optional provisions of paragraph B of

  section 1129(a)(15); and, the Debtor submitted admissible evidence that: (1) His disposable

  income is $200,000 for the five-year period defined in section 1129(a)(15)(B), and (2) Asset

  evaluations contained in the Plan, and supported by testimony of declarations, establish that

  value of property to be distributed under the plan is more than $200,000. SLC and Liuhuan Shan

  argued, without evidentiary support, that it is inappropriate to arrive at a calculation of $200,000

  because the calculation includes legal expenses of the Debtor. Absent evidence to the contrary,


  6   See above at footnote 2.
Case 2:19-bk-24804-VZ Doc 789 Filed 05/23/20 Entered 05/23/20 21:23:38                           Desc
                    Imaged Certificate of Notice Page 16 of 16


  the Debtor has met his burden by a preponderance of the evidence. Therefore, I find and

  conclude that the requirements of section 1129(a)(15) are satisfied.

                                           III.     CONCLUSION

         In summary, and based on the foregoing findings of fact and conclusions of law

  regarding specific provisions of Title 11 that must be met in order for a chapter 11 plan of

  reorganization to be confirmed, I find and conclude that all such provisions have been satisfied.

                                                  ###




       Date: May 21, 2020
